 Case: 4:19-cv-00429-JCH Doc. #: 18 Filed: 06/26/19 Page: 1 of 3 PageID #: 113



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI

  ENERGIZER BRANDS II LLC,
  ENERGIZER HOLDINGS, INC., and
  AMERICAN COVERS, LLC,                           JURY TRIAL DEMANDED
           Plaintiffs,
                                                  Civil Action No. 4:19-cv-00429
  vs.

  PARADISE AIR FRESH, LLC, MARC
  FUNDERLICH, and RYAN SIMONS,

           Defendants.


           JOINT STIPULATED MOTION FOR EXTENSION OF DEADLINES
                       RELATED TO MOTION TO DISMISS

        Plaintiffs Energizer Brands II LLC, Energizer Holdings, Inc., and American Covers, LLC

(collectively, “Plaintiffs”) and Defendants Paradise Air Fresh, LLC and Marc Funderlich

(collectively, “Defendants”) hereby jointly stipulate to, and respectfully request that the Court

enter, the following briefing schedule related to Defendants’ June 20, 2019 Motion to Dismiss:

(a) Plaintiffs’ deadline to respond is July 11, 2019, and (b) Defendants’ deadline to file their

reply is August 1, 2019.

        On June 20, 2019, Defendants filed a Motion to Dismiss. ECF No. 15. Plaintiffs’ current

deadline to respond is June 27, 2019, and Defendants’ deadline to reply is July 4, 2019

(effectively, July 5). The parties’ request that their stipulated schedule be entered in light of

intervening deadlines for Plaintiffs’ counsel in other cases, as well as the intervening July 4

holiday.
 Case: 4:19-cv-00429-JCH Doc. #: 18 Filed: 06/26/19 Page: 2 of 3 PageID #: 114



       For the foregoing reasons, the parties respectfully request that the Court grant this motion

and extend Plaintiffs’ response deadline to July 11, 2019 and Defendants’ reply deadline to

August 1, 2019.


DATED: June 26, 2019

Respectfully submitted,


/s/ Jennifer Fairbairn Deal               .         /s/Matthew A Jacober___________________
Herbert R. Giorgio Jr., Missouri Bar #58524         Matthew A. Jacober (MO. 51585)
Matthew G. Minder, Missouri Bar #61686              LATHROP GAGE, LLC
BRYAN CAVE LLP                                      7701 Forsyth Blvd.
One Metropolitan Square                             Suite 500
211 North Broadway, Suite 3600                      Clayton, MO 63105
St. Louis, MO 63102-2750                            Telephone: (314) 613-2845
(314) 259-2417 (telephone)                          Email: mjacober@lathropgage.com
(314) 552-8417 (facsimile)
herb.giorgio@bclplaw.com                            Michael W. Marcil*
matt.minder@bclplaw.com                             GUNSTER, YOAKLEY & STEWART, P.A.
                                                    450 East Las Olas Blvd.
William H. Brewster (admitted Pro Hac Vice)         Suite 1400
Jennifer Fairbairn Deal (admitted Pro Hac           Ft. Lauderdale, FL 33001-4206
Vice)                                               Telephone: (954) 462-2000
KILPATRICK TOWNSEND & STOCKTON                      Email: MMarcil@gunster.com
LLP
1100 Peachtree Street NE, Suite 2800                Christopher Benvenuto*
Atlanta, GA 30309                                   John W. Terwilleger*
Telephone: 404-815-6500                             GUNSTER, YOAKLEY & STEWART, P.A.
Facsimile: 404-815-6555                             777 South Flagler Drive
bbrewster@kilpatricktownsend.com                    Suite 500 East
jdeal@kilpatricktownsend.com                        West Palm Beach, FL 33401
                                                    Telephone: (561) 655-1980
Attorneys for Plaintiffs Energizer Brands II        Email: CBenvenuto@gunster.com
LLC and Energizer Holdings, Inc.                    JTerwilleger@gunster.com
                                                    (*pro hac vice forthcoming)

                                                    Counsel for Defendants Paradise Air Fresh,
                                                    LLC, Marc Funderlich and Ryan Simons




                                                2
 Case: 4:19-cv-00429-JCH Doc. #: 18 Filed: 06/26/19 Page: 3 of 3 PageID #: 115



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2019, I electronically filed the foregoing Motion with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record identified below via email.

       Matthew A. Jacober                                   mjacober@lathropgage.com
       Michael W. Marcil                                    MMarcil@gunster.com

       Christopher Benvenuto                                CBenvenuto@gunster.com

       John W. Terwilleger                                  JTerwilleger@gunster.com


       Attorneys for Defendants


                                                      /s/ Jennifer Fairbairn Deal
                                                          Jennifer Fairbairn Deal




                                                3
